— In an action to recover damages for personal injuries, the . appeal is (1) from an order of the Appellate Term, by permission of that court, reversing a judgment of the City Court of the City of New York, County of Kings, entered on the verdict of a jury, in favor of appellant, and dismissing the complaint, and (2) from a judgment of the City Court entered on said order. Order unanimously affirmed, with costs. No opinion. Appeal from judgment dismissed, without costs. No appeal lies from such judgment. (See Civ. Prac. Act, § 623, subd. 1.) Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.